721 F.2d 1251
Robert MATA, Petitioner-Appellant,v.George W. SUMNER, Warden of the California State Prison atSan Quentin, Respondent-Appellee.
No. 78-2636.
United States Court of Appeals,Ninth Circuit.
Dec. 14, 1983.

1
Leonard D. Stein, Redwood City, Cal., argued for petitioner-appellant;  Dennis P. Riordan, San Francisco, Cal., on brief.


2
Jamie Jacobs-May, Deputy Atty. Gen., San Francisco, Cal., for respondent-appellee.


3
Before ELY and SNEED, Circuit Judges, and TAKASUGI, District Judge.*


4
On January 20, 1983, our Court issued its latest OPINION in the subject case, 696 F.2d 1244.  A petition for certiorari to the Supreme Court was granted, --- U.S. ----, 104 S.Ct. 386, 77 L.Ed.2d ---, with Justice Stevens dissenting.  We have now received the Supreme Court's mandate, and under that mandate, our Court's judgment is vacated, and the cause is remanded to our Court "with directions to dismiss the appeal as moot."


5
Following the Supreme Court's directive, the appellant's appeal, being moot,1 is hereby


6
DISMISSED.



*
 The Honorable Robert M. Takasugi, United States District Judge, Central District of California, sitting by designation


1
 The reason for mootness, according to our information, is that in August 1983, the appellant entered a plea of guilty to a charge of voluntary manslaughter and was sentenced to a 6-year term of imprisonment.  Since he had already served that period of time, because of his original conviction of murder, we are advised that he has been freed